                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION


MELISSA MARSHALL                                                             PLAINTIFF


v.                             NO. 3:18-cv-00185 PSH


NANCY A. BERRYHILL, Acting Commissioner                                   DEFENDANT
of the Social Security Administration


                                        ORDER


      Plaintiff Melissa Marshall (“Marshall”) has filed the pending motion for an award

of attorney’s fees and other expenses under the provisions of the Equal Access to

Justice Act. See Docket Entry 14. In the motion, she seeks attorney’s fees in the amount

of $2,083.90 and expenses in the amount of $20.07, or a total amount of $2,103.97.

The Acting Commissioner of the Social Security Administration (“Commissioner”) has no

objection to Marshall’s request.

      The Court has reviewed the motion for an award of attorney’s fees and other

expenses and finds nothing unreasonable about the hours of work performed, the hourly

rate, or the expenses incurred. The motion is granted, and attorney’s fees and expenses

in the total amount of $2,103.97 are awarded Marshall. Because the award belongs to

Marshall and not her attorney, see Astrue v. Ratliff, 560 U.S. 586 (2010), the

Department of Treasury shall issue payment of this award by check made payable to

Marshall, in care of her attorney, Stephanie Bartels Wallace (“Wallace”), and shall mail

the check to Wallace at her Jonesboro, Arkansas, address.
IT IS SO ORDERED this 13th day of May, 2019.




                                       UNITED STATES MAGISTRATE JUDGE




                                   2
